91 F.3d 124
78 A.F.T.R.2d 96-5159, 96-2 USTC  P 60,240
Bernard Mandelbaumv.Commissioner of Internal Revenue; Leon Mandelbaum v.Commissioner of Internal Revenue; Max Mandelbaum v.Commissioner of Internal Revenue; Pearl Mandelbaum v.Commissioner of Internal Revenue; Beverly Mandelbaum v.Commissioner of Internal Revenue; Bernard Mandelbaum v.Commissioner of Internal Revenue; Bernard Mandelbau v.Commissioner of Internal Revenue; Bernard Mandelbaum v.Commissioner of Internal Revenue; Max Mandelbaum v.
NO. 95-7567
United States Court of Appeals,Third Circuit.
June 10, 1996

Appeal From:  I.R.S., Nos. 92-20517, 92-20678, 92-20687, 92-20688, 92-20689, 94-12749, 94-12750, 94-12751, 94-12752, 94-12753, 94-12754, 94-12755, 94-12756, 94-12757, 94-12758, 94-12759, 94-12760, 94-12761, 94-12762, 94-12763,
Laro, J.


1
AFFIRMED.